 



Exhibit 10.1

  

 

Loan Agreement [image_001.jpg] 







 

THIS LOAN AGREEMENT (the “Agreement”), is entered into as of September 20, 2013,
between CHARLES & COLVARD, LTD., a North Carolina corporation (the “Borrower”),
with an address at 300 Perimeter Park Drive, Suite A, Morrisville, North
Carolina 27560, Attention: Chief Financial Officer and PNC BANK, NATIONAL
ASSOCIATION (the “Bank”), with an address at 134 North Church Street, Rocky
Mount, North Carolina 27804.

 

The Borrower and the Bank, with the intent to be legally bound, agree as
follows:

 

1.            Loan. The Bank has made or may make one or more loans
(collectively, the “Loan”) to the Borrower subject to the terms and conditions
and in reliance upon the representations and warranties of the Borrower set
forth in this Agreement. The Loan is or will be evidenced by a promissory note
or notes of the Borrower and all renewals, extensions, amendments and
restatements thereof (if one or more, collectively, the “Note”) acceptable to
the Bank, which shall set forth the interest rate, repayment and other
provisions, the terms of which are incorporated into this Agreement by
reference.

 

2.            Security. The security for repayment of the Loan shall include but
not be limited to the collateral, guaranties and other documents heretofore,
contemporaneously or hereafter executed and delivered to the Bank (the “Security
Documents”), which shall secure repayment of the Loan, the Note and all other
loans, advances, debts, liabilities, obligations, covenants and duties owing by
the Borrower to the Bank or to any other direct or indirect subsidiary of The
PNC Financial Services Group, Inc., of any kind or nature, present or future
(including any interest accruing thereon after maturity, or after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect (including those acquired by assignment or
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, whether or not (i) evidenced by any note,
guaranty or other instrument, (ii) arising under any agreement, instrument or
document, (iii) for the payment of money, (iv) arising by reason of an extension
of credit, opening of a letter of credit, loan, equipment lease or guarantee,
(v) under any interest or currency swap, future, option or other interest rate
protection or similar agreement, (vi) under or by reason of any foreign currency
transaction, forward, option or other similar transaction providing for the
purchase of one currency in exchange for the sale of another currency, or in any
other manner, or (vii) arising out of overdrafts on deposit or other accounts or
out of electronic funds transfers (whether by wire transfer or through automated
clearing houses or otherwise) or out of the return unpaid of, or other failure
of the Bank to receive final payment for, any check, item, instrument, payment
order or other deposit or credit to a deposit or other account, or out of the
Bank’s non-receipt of or inability to collect funds or otherwise not being made
whole in connection with depository or other similar arrangements; and any
amendments, extensions, renewals and increases of or to any of the foregoing,
and all reasonable costs and expenses of the Bank incurred in the documentation,
negotiation, modification, enforcement, collection and otherwise in connection
with any of the foregoing, including reasonable attorneys’ fees and expenses
(hereinafter referred to collectively as the “Obligations”). Unless expressly
provided to the contrary in documentation for any other loan or loans, it is the
express intent of the Bank and the Borrower that all Obligations including those
included in the Loan be cross-collateralized and cross-defaulted, such that
collateral securing any of the Obligations shall secure repayment of all
Obligations and a default under any Obligation shall be a default under all
Obligations.

 

This Agreement, the Addendum, the Note, the Security Documents and all other
agreements and documents executed and/or delivered pursuant hereto, as each may
be amended, modified, extended or renewed from time to time, are collectively
referred to as the “Loan Documents.” Capitalized terms not defined herein shall
have the meanings ascribed to them in the Loan Documents.

 



 

 

 

3.            Representations and Warranties.  The Borrower hereby makes the
following representations and warranties, on the date hereof and on the date of
each advance under the Loan Documents until the Obligations are paid in full,
and which shall be true and correct except as otherwise set forth on the
Addendum attached hereto and incorporated herein by reference (the “Addendum”):

 

3.1.        Existence, Power and Authority.  If not a natural person, the
Borrower is duly organized, validly existing and in good standing under the laws
of the State of its incorporation or organization and has the power and
authority to own and operate its assets and to conduct its business as now or
proposed to be carried on, and is duly qualified, licensed and in good standing
to do business in all jurisdictions where its ownership of property or the
nature of its business requires such qualification or licensing. The Borrower is
duly authorized to execute and deliver the Loan Documents, all necessary action
to authorize the execution and delivery of the Loan Documents has been properly
taken, and the Borrower is and will continue to be duly authorized to borrow
under this Agreement and to perform all of the other terms and provisions of the
Loan Documents.

 

3.2.        Financial Statements.  If the Borrower is not a natural person, it
has delivered or caused to be delivered to the Bank its most recent balance
sheet, income statement and statement of cash flows, or if the Borrower is a
natural person, its personal financial statement and tax returns (as applicable,
the “Historical Financial Statements”). The Historical Financial Statements are
true, complete and accurate in all material respects and fairly present the
financial condition, assets and liabilities, whether accrued, absolute,
contingent or otherwise and the results of the Borrower’s operations for the
period specified therein. The Historical Financial Statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”)
consistently applied from period to period, subject in the case of interim
statements to normal year-end adjustments and to any comments and notes
acceptable to the Bank in its sole discretion.

 

3.3.        No Material Adverse Change.  Since the date of the most recent
Financial Statements (as hereinafter defined), the Borrower has not suffered any
damage, destruction or loss, and no event or condition has occurred or exists,
which has resulted or could result in a material adverse change in its business,
assets, operations, condition (financial or otherwise) or results of operation.

 

3.4.        Binding Obligations.  The Borrower has full power and authority to
enter into the transactions provided for in this Agreement and has been duly
authorized to do so by appropriate action of its Board of Directors if the
Borrower is a corporation, all its general partners if the Borrower is a
partnership or otherwise as may be required by law, charter, other
organizational documents or agreements; and the Loan Documents, when executed
and delivered by the Borrower, will constitute the legal, valid and binding
obligations of the Borrower enforceable in accordance with their terms.

 

3.5.        No Defaults or Violations.  There does not exist any Event of
Default under this Agreement or any default or violation by the Borrower of or
under any of the terms, conditions or obligations of: (i) its partnership
agreement if the Borrower is a partnership, its articles or certificate of
incorporation, regulations or bylaws if the Borrower is a corporation or its
other organizational documents as applicable; (ii) any indenture, mortgage, deed
of trust, franchise, permit, contract, agreement, or other instrument to which
it is a party or by which it is bound; or (iii) any law, ordinance, regulation,
ruling, order, injunction, decree, condition or other requirement applicable to
or imposed upon it by any law, the action of any court or any governmental
authority or agency; and the consummation of this Agreement and the transactions
set forth herein will not result in any such default or violation or Event of
Default.

 

3.6.        Title to Assets.  The Borrower has good and marketable title to the
assets reflected on the most recent Financial Statements, free and clear of all
liens and encumbrances, except for (i) current taxes and assessments not yet due
and payable, (ii) assets disposed of by the Borrower in the ordinary course of
business since the date of the most recent Financial Statements or in accordance
with the Loan Documents, and (iii) those liens or encumbrances, if any,
specified in Section 5.2 or on the Addendum.

 



-2-

 

 

3.7.        Litigation.  There are no actions, suits, proceedings or
governmental investigations pending or, to the knowledge of the Borrower,
threatened in writing against the Borrower, which could result in a material
adverse change in its business, assets, operations, condition (financial or
otherwise) or results of operations and there is no basis known to the Borrower
for any action, suit, proceeding or investigation which could result in such a
material adverse change. All such pending and threatened litigation against the
Borrower is listed on the Addendum.

 

3.8.        Tax Returns.  The Borrower has filed all returns and reports that
are required to be filed by it in connection with any federal, state or local
tax, duty or charge levied, assessed or imposed upon it or its property or
withheld by it, including income, unemployment, social security and similar
taxes, and all of such taxes have been either paid or adequate reserve or other
provision has been made therefor.

 

3.9.        Employee Benefit Plans. Each employee benefit plan as to which the
Borrower may have any liability complies in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974 (as
amended from time to time, “ERISA”), including minimum funding requirements, and
(i) no Prohibited Transaction (as defined under ERISA) has occurred with respect
to any such plan, (ii) no Reportable Event (as defined under Section 4043 of
ERISA) has occurred with respect to any such plan which would cause the Pension
Benefit Guaranty Corporation to institute proceedings under Section 4042 of
ERISA, (iii) the Borrower has not withdrawn from any such plan or initiated
steps to do so, and (iv) no steps have been taken to terminate any such plan.

 

3.10.      Environmental Matters. The Borrower is in compliance, in all material
respects, with all Environmental Laws (as hereinafter defined), including,
without limitation, all Environmental Laws in jurisdictions in which the
Borrower owns or operates, or has owned or operated, a facility or site, stores
Collateral, arranges or has arranged for disposal or treatment of hazardous
substances, solid waste or other waste, accepts or has accepted for transport
any hazardous substances, solid waste or other wastes or holds or has held any
interest in real property or otherwise. Except as otherwise disclosed on the
Addendum, no litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or, to the best of the
Borrower’s knowledge, threatened against the Borrower, any real property which
the Borrower holds or has held an interest or any past or present operation of
the Borrower. No release, threatened release or disposal of hazardous waste,
solid waste or other wastes is occurring, or to the best of the Borrower’s
knowledge has occurred, on, under or to any real property in which the Borrower
holds or has held any interest or performs or has performed any of its
operations, in violation of any Environmental Law. As used in this Section,
“litigation or proceeding” means any demand, claim notice, suit, suit in equity,
action, administrative action, investigation or inquiry whether brought by a
governmental authority or other person, and “Environmental Laws” means all
provisions of laws, statutes, ordinances, rules, regulations, permits, licenses,
judgments, writs, injunctions, decrees, orders, awards and standards promulgated
by any governmental authority concerning health, safety and protection of, or
regulation of the discharge of substances into, the environment.

 

3.11.      Intellectual Property. The Borrower owns or is licensed to use all
patents, patent rights, trademarks, trade names, service marks, copyrights,
intellectual property, technology, know-how and processes necessary for the
conduct of its business as currently conducted that are material to the
condition (financial or otherwise), business or operations of the Borrower.

 

3.12.      Regulatory Matters. No part of the proceeds of the Loan will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time in effect or for any purpose
which violates the provisions of the Regulations of such Board of Governors.

 

3.13.      Solvency. As of the date hereof and after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of the
Borrower’s assets will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (ii) the Borrower will
have sufficient cash flow to enable it to pay its debts as they become due, and
(iii) the Borrower will not have unreasonably small capital for the business in
which it is engaged.

 



-3-

 

 

3.14.      Disclosure. None of the Loan Documents contains or will contain any
untrue statement of material fact or omits or will omit to state a material fact
necessary in order to make the statements contained in this Agreement or the
Loan Documents not misleading. There is no fact known to the Borrower which
materially adversely affects or, so far as the Borrower can now foresee, might
materially adversely affect the business, assets, operations, condition
(financial or otherwise) or results of operation of the Borrower and which has
not otherwise been fully set forth in this Agreement or in the Loan Documents.

 

4.            Affirmative Covenants.  The Borrower agrees that from the date of
execution of this Agreement until all Obligations have been paid in full and any
commitments of the Bank to the Borrower have been terminated, the Borrower will:

 

4.1.        Books and Records. Maintain books and records in accordance with
GAAP and give representatives of the Bank access thereto at all reasonable
times, including permission to examine, copy and make abstracts from any of such
books and records and such other information as the Bank may from time to time
reasonably request, and the Borrower will make available to the Bank for
examination copies of any material reports, statements and returns which the
Borrower may make to or file with any federal, state or local governmental
department, bureau or agency.

 

4.2.         Interim Financial Statements; Certificate of No Default. Furnish
the Bank within 45 days after the end of each fiscal quarter the Borrower’s
Financial Statements for such period, in reasonable detail, certified by an
authorized officer of the Borrower and prepared in accordance with GAAP
consistently applied from period to period. The Borrower shall also deliver a
certificate as to its compliance with applicable financial covenants (containing
detailed calculations of all financial covenants) for the period then ended and
whether any Event of Default exists, and, if so, the nature thereof and the
corrective measures the Borrower proposes to take. As used in this Agreement,
“Financial Statements” means the Borrower’s consolidated balance sheets, income
statements and statements of cash flows for the year, month or quarter together
with year-to-date figures and comparative figures for the corresponding periods
of the prior year.

 

4.3.        Annual Financial Statements. Furnish the Borrower’s Financial
Statements to the Bank within 120 days after the end of each fiscal year. Those
Financial Statements will be prepared on an audited basis in accordance with
GAAP by an independent certified public accountant selected by the Borrower and
satisfactory to the Bank. The Borrower shall also deliver a certificate as to
its compliance with applicable financial covenants (containing detailed
calculations of all financial covenants) for the period then ended and whether
any Event of Default exists, and, if so, the nature thereof and the corrective
measures the Borrower proposes to take.

 

 4.4.        Accounts Receivable/Accounts Payable; Inventory. If the outstanding
principal balance of the line of credit evidenced by that certain Committed Line
of Credit Note, dated as of the date hereof, executed by Borrower in favor of
Bank in the face amount of $10,000,000.00 (as the same may be amended, restated,
modified, supplemented or replaced from time to time) is greater than zero at
any time during a fiscal quarter of Borrower, , then within 45 days after the
end of such fiscal quarter, furnish to the Bank the Borrower’s detailed schedule
of accounts receivable and accounts payable aging analysis and a report of the
Borrower’s inventory, as established by a quarterly cycle count, or by an annual
physical count or such other method as may be approved by the Bank.

 

4.5.        Payment of Taxes and Other Charges. Pay and discharge when due all
indebtedness and all taxes, assessments, charges, levies and other liabilities
imposed upon the Borrower, its income, profits, property or business, except
those which currently are being contested in good faith by appropriate
proceedings and for which the Borrower shall have set aside adequate reserves or
made other adequate provision with respect thereto acceptable to the Bank in its
sole discretion.

 



-4-

 

 

4.6.        Maintenance of Existence, Operation and Assets. Except as may be
permitted by Section 5, do all things necessary to (i) maintain, renew and keep
in full force and effect its organizational existence and all rights, permits
and franchises necessary to enable it to continue its business as currently
conducted; (ii) continue in operation in substantially the same manner as at
present; (iii) keep its properties in good operating condition and repair; and
(iv) make all necessary and proper repairs, renewals, replacements, additions
and improvements thereto.

 

4.7.        Insurance. Maintain, with financially sound and reputable insurers,
insurance with respect to its property and business against such casualties and
contingencies, of such types and in such amounts, as is customary for
established companies engaged in the same or similar business and similarly
situated. In the event of a conflict between the provisions of this Section and
the terms of any Security Documents relating to insurance, the provisions in the
Security Documents will control.

 

4.8.        Compliance with Laws. Comply in all material respects with all laws
applicable to the Borrower and to the operation of its business (including
without limitation any statute, ordinance, rule or regulation relating to
employment practices, pension benefits or environmental, occupational and health
standards and controls).

 

4.9.        Bank Accounts. Establish and maintain at the Bank the Borrower’s
primary depository accounts.

 

4.10.      Financial Covenants. Comply with all of the financial and other
covenants, if any, set forth on the Addendum.

 

4.11.      Additional Reports. Provide prompt written notice to the Bank of the
occurrence of any of the following (together with a description of the action
which the Borrower proposes to take with respect thereto): (i) any Event of
Default or any event, act or condition which, with the passage of time or the
giving of notice, or both, would constitute an Event of Default (a “Default”),
(ii) any litigation filed by or against the Borrower, (iii) any Reportable Event
or Prohibited Transaction with respect to any Employee Benefit Plan(s) (as
defined in ERISA) or (iv) any event which might result in a material adverse
change in the business, assets, operations, condition (financial or otherwise)
or results of operation of the Borrower.

 

5.            Negative Covenants.  The Borrower covenants and agrees that from
the date of this Agreement until all Obligations have been paid in full and any
commitments of the Bank to the Borrower have been terminated, except as set
forth in the Addendum, the Borrower will not, without the Bank’s prior written
consent:

 

5.1.        Indebtedness. Create, incur, assume or suffer to exist any
indebtedness for borrowed money other than: (i) the Loan and any subsequent
indebtedness to the Bank; (ii) open account trade debt incurred in the ordinary
course of business and not more than 90 days past due, (iii) purchase money
indebtedness (including capital leases) not in excess of $250,000.00 in the
aggregate; (iv) unsecured indebtedness not in excess of $250,000.00 in the
aggregate; and (v) unsecured indebtedness owing to subsidiaries of Borrower.

 

5.2.        Liens and Encumbrances. Except as provided in Section 3.6, create,
assume, incur or permit to exist any mortgage, pledge, encumbrance, security
interest, lien or charge of any kind upon any of its property, now owned or
hereafter acquired, or acquire or agree to acquire any kind of property subject
to any conditional sales or other title retention agreement, except: (i) rights
of lessors, licensors, lessees, and licensees under equipment leases; (ii)
customary easements and rights of way not materially adversely affecting
Borrower’s use of its property; (iii) customary liens in favor of warehousemen,
mechanics, materialmen, workers, repairmen, common carriers, landlords and other
similar liens arising by operation of law or otherwise, not waived in favor of
Bank, for amounts that are not yet due and payable or which are being diligently
contested in good faith by Borrower by appropriate proceedings, provided that in
any such case an adequate reserve is being maintained by Borrower in accordance
with GAAP for payment of the same; (iv) liens arising from judgments not
constituting an Event of Default; and (v) liens securing purchase money
indebtedness permitted pursuant to Section 5.1. Absent an Event of Default, the
Bank will, upon request of Borrower, take such action as are reasonably
necessary to subordinate its lien upon any Collateral purchased or leased from a
third party with purchase money indebtedness or pursuant to a capital lease so
long as such indebtedness and leases are permitted pursuant to Section 5.1 of
this Agreement.

 

-5-

 

 

5.3.        Guarantees. Guarantee, endorse or become contingently liable for the
obligations of any person, firm, corporation or other entity, except: (i) in
connection with the endorsement and deposit of checks in the ordinary course of
business for collection; (ii) guarantees associated with the Loan, and (iii)
ordinary course guarantees of obligations of Borrower’s existing subsidiaries as
of the date hereof.

 

5.4.        Loans or Advances. Purchase or hold beneficially any stock, other
securities or evidences of indebtedness of, or make or have outstanding, any
loans or advances to, or otherwise extend credit to, or make any investment or
acquire any interest whatsoever in, any other person, firm, corporation or other
entity, except: (i) investments disclosed on the Borrower’s Historical Financial
Statements or acceptable to the Bank in its sole discretion; (ii) loans and
advances to directors, officers and employees not in excess of $50,000.00 in the
aggregate at any time outstanding during the term of this Loan; and (iii)
intercompany advances and investments made from time to time among Borrower and
its existing subsidiaries as of the date hereof in the ordinary course of
business.

 

5.5.        Merger or Transfer of Assets. Liquidate or dissolve, or merge or
consolidate with or into any person, firm, corporation or other entity, or sell,
lease, transfer or otherwise dispose of all or any substantial part of its
property, assets, operations or business, whether now owned or hereafter
acquired, except: (i) the sale, transfer or distribution of assets of Borrower
at fair market value not in excess of $1,000,000.00 in the aggregate during the
term of the Loan; (ii) the sale of inventory or accounts receivable in the
ordinary course of business (and not in connection with a financing or factoring
arrangement); (iii) sale or disposition in the ordinary course of business of
cash equivalents; and (iv) the merger of any subsidiary of Borrower in existence
as of the date hereof with and into Borrower, provided that, in the case of any
such merger, Borrower shall be the corporation surviving the merger and all
liens in favor of Bank shall continue in full force and effect with the same
priority.

 

5.6.        Change in Business or Control. Make or permit, and cause each
Guarantor under the Security Documents not to make or permit, any change in its
form of organization, the nature of its business as carried on as of the date
hereof, or, in the case of each Guarantor, any change in its equity ownership,
or, in the case of Borrower, any Change of Control. For purposes hereof, a
“Change of Control” of Borrower shall be deemed to have occurred if (i) any
person or group of persons (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934) together with its affiliates, excluding
employee benefit plans of Borrower, becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934) of securities of Borrower representing 35% or more of the
combined voting power of Borrower’s then outstanding securities; or (ii) during
any 12- month period, as a result of a tender offer or exchange offer for the
purchase of securities of Borrower, or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of such 12-month period constitute
the Borrower’s Board of Directors, plus new directors whose election by
Borrower’s shareholders is approved by a vote of at least two-thirds of the
outstanding voting shares of Borrower, cease for any reason during such 12-
month period to constitute at least two-thirds of the members of such Board of
Directors; or (iii) the shareholders of Borrower approve a merger or
consolidation of Borrower with any other corporation or entity regardless of
which entity is the survivor, other than a merger or consolidation which would
result in the voting securities of Borrower outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) more than 65% of the
combined voting power of the voting securities of Borrower or such surviving
entity outstanding immediately after such merger or consolidation.

 

5.7.        Dividends. Declare or pay any dividends on or make any distribution
with respect to any class of its equity or ownership interest, or purchase,
redeem, retire or otherwise acquire any of its equity, provided, so long as no
Event of Default has occurred, or will result on account of any such dividend or
distribution, Borrower may make (i) stock dividends, and (ii) stock purchases
and redemptions pursuant to Borrower’s existing stock buyback program not in
excess of $1,000,000.00 in the aggregate during the term of the Loan.

 



-6-

 

 

5.8.        Acquisitions. Make acquisitions of all or substantially all of the
property or assets of any person, firm, corporation or other entity in excess of
$1,000,000.00 in the aggregate during the term of this Loan.

 

5.9.        Subsidiaries. Form or acquire any subsidiary.

 

6.            Events of Default.  The occurrence of any of the following will be
deemed to be an Event of Default:

 

6.1.        Covenant Default. The Borrower shall default in the performance of
any of the covenants or agreements contained in this Agreement and shall fail to
cure such default within any applicable cure period.

 

6.2.        Breach of Warranty. Any Financial Statement, representation,
warranty or certificate made or furnished by the Borrower to the Bank in
connection with this Agreement shall be false, incorrect or incomplete in any
material respect when made.

 

6.3.        Other Default. The occurrence of an Event of Default as defined in
the Note or any of the Loan Documents.

 

Upon the occurrence of an Event of Default, the Bank will have all rights and
remedies specified in the Note and the Loan Documents and all rights and
remedies (which are cumulative and not exclusive) available under applicable law
or in equity.

 

7.            Conditions.  The Bank’s obligation to make any advance under the
Loan is subject to the conditions that as of the date of the advance:

 

7.1.        No Event of Default. No Event of Default or event which with the
passage of time, the giving of notice or both would constitute an Event of
Default shall have occurred and be continuing;

 

7.2.        Authorization Documents. The Bank shall have received certified
copies of resolutions of the board of directors, the general partners or the
members or managers of any partnership, corporation or limited liability company
that executes this Agreement, the Note or any of the other Loan Documents; or
other proof of authorization satisfactory to the Bank; and

 

7.3.        Receipt of Loan Documents. The Bank shall have received the Loan
Documents and such other instruments and documents which the Bank may reasonably
request in connection with the transactions provided for in this Agreement,
which may include an opinion of counsel in form and substance satisfactory to
the Bank for any party executing any of the Loan Documents.

 

8.             Expenses.  The Borrower agrees to pay the Bank, upon the
execution of this Agreement, and otherwise on demand, all reasonable costs and
expenses incurred by the Bank in connection with the preparation, negotiation
and delivery of this Agreement and the other Loan Documents, and any
modifications thereto, and the collection of all of the Obligations, including
but not limited to enforcement actions, relating to the Loan, whether through
judicial proceedings or otherwise, or in defending or prosecuting any actions or
proceedings arising out of or relating to this Agreement, including reasonable
fees and expenses of counsel (which may include costs of in-house counsel),
expenses for auditors, appraisers and environmental consultants, lien searches,
recording and filing fees and taxes.

 

9.            Increased Costs. On written demand, together with written evidence
of the justification therefor, the Borrower agrees to pay the Bank all direct
costs incurred and any losses suffered or payments made by the Bank as a
consequence of making the Loan by reason of any change in law or regulation, or
the interpretation thereof, imposing any reserve, deposit, allocation of capital
or similar requirement (including without limitation, Regulation D of the Board
of Governors of the Federal Reserve System) on the Bank, its holding company or
any of their respective assets.

 



-7-

 

 

10.          Miscellaneous.

 

10.1.      Notices: All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail. Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this section.

 

10.2.      Preservation of Rights. No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank s
action or inaction impair any such right or power. The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.

 

10.3.      Illegality. If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.

 

10.4.      Changes in Writing. No modification, amendment or waiver of, or
consent to any departure by the Borrower from, any provision of this Agreement
will be effective unless made in a writing signed by the party to be charged,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Notwithstanding the foregoing, the Bank may
modify this Agreement or any of the other Loan Documents for the purposes of
completing missing content or correcting erroneous content, without the need for
a written amendment, provided that the Bank shall send a copy of any such
modification to the Borrower (which notice may be given by electronic mail). No
notice to or demand on the Borrower will entitle the Borrower to any other or
further notice or demand in the same, similar or other circumstance.

 

10.5.      Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof.

 

10.6.      Counterparts. This Agreement may be signed in any number of
counterpart copies and by the parties hereto on separate counterparts, but all
such copies shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart.
Any party so executing this Agreement by facsimile transmission shall promptly
deliver a manually executed counterpart, provided that any failure to do so
shall not affect the validity of the counterpart executed by facsimile
transmission.

 

10.7.      Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the Borrower and the Bank and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Borrower may not assign this Agreement in whole or in part without the Bank’s
prior written consent and the Bank at any time may assign this Agreement in
whole or in part.

 

10.8.      Interpretation. In this Agreement, unless the Bank and the Borrower
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose. Unless
otherwise specified in this Agreement, all accounting terms shall be interpreted
and all accounting determinations shall be made in accordance with GAAP. If this
Agreement is executed by more than one party as Borrower, the obligations of
such persons or entities will be joint and several.

 



-8-

 

 

10.9.      No Consequential Damages, Etc. The Bank will not be responsible for
any damages, consequential, incidental, special, punitive or otherwise, that may
be incurred or alleged by any person or entity, including the Borrower and any
Guarantor, as a result of this Agreement, the other Loan Documents, the
transactions contemplated hereby or thereby, or the use of the proceeds of the
Loan.

 

10.10.    Assignments and Participations. At any time, without any notice to the
Borrower, the Bank may sell, assign, transfer, negotiate, grant participations
in, or otherwise dispose of all or any part of the Bank’s interest in the Loan.
Subject to Section 10.11, the Borrower hereby authorizes the Bank to provide,
without any notice to the Borrower, any information concerning the Borrower,
including information pertaining to the Borrower’s financial condition, business
operations or general creditworthiness, to any person or entity which may
succeed to or participate in all or any part of the Bank’s interest in the Loan.

 

10.11.    Confidentiality and Propriety Information. In connection with this
Agreement, Bank and Borrower will be providing to each other, whether orally, in
writing or in electronic format, nonpublic, confidential or proprietary
information (collectively, "Confidential Information").  Each of Borrower and
Bank agrees (a) to hold the Confidential Information of the other in strict
confidence, and (b) not to disclose or permit any other person or entity access
to the Confidential Information of the other party, except for disclosure or
access to a party’s affiliates and its or their employees, officers, directors,
agents, representatives, legal counsel or other third parties that have a need
to know such Confidential Information or that provide or may provide ancillary
support relating to the Loan or related transactions between Bank and Borrower
and require disclosure or access in the course of employment or services, or to
its external or internal auditors or regulatory authorities, or to any
prospective assignee of or participant in, Bank’s rights or obligations under
this Agreement, or any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction related to the Loan.  It is understood and
agreed that the obligation to protect such Confidential Information shall be
satisfied if the party receiving such Confidential Information utilizes the same
control (but no less than reasonable) as it does to avoid disclosure of its own
confidential and valuable information.  It is also understood and agreed that no
information shall be within the protection of this Agreement where such
information: (i) is or becomes publicly available through no fault of the party
to whom such Confidential Information has been disclosed; (ii) is released by
the originating party to anyone without restriction; (iii) is rightly obtained
from third parties not, to such receiving party's knowledge, under obligation of
confidentiality; (iv) is required to be disclosed by subpoena or similar process
of applicable law or regulations; or (v) to the extent reasonably necessary
after consultation with counsel, a party determines it is necessary to disclose
such Confidential Information in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, actions or proceeding
relating to this Agreement or any or Loan Document or the enforcement of rights
hereunder or thereunder.

 

For the purposes of this Agreement, Confidential Information of a party shall
include, without limitation, any scientific or technical information, design,
process, procedure or improvement and all concepts, documentation, reports,
data, data formats, specifications, computer software, source code, object code,
user manuals, financial models, screen displays and formats, software,
databases, inventions, knowhow, showhow and trade secrets, whether or not
patentable or copyrightable, whether owned by a party or any third party,
together with all memoranda, analyses, compilations, studies, notes, records,
drawings, manuals or other documents or materials which contain or otherwise
reflect any of the foregoing information.

 



-9-

 

 

Each of Borrower and Bank agrees to return to the other or destroy all
Confidential Information of the other upon the termination of this Agreement;
provided, however, each party may retain such limited information for customary
archival and audit purposes only for reference with respect to prior dealings
between the parties subject at all times to the continuing terms of this Section
10.11.

 

Each of Borrower and Bank agrees not to use the other's name or logo in any
marketing, advertising or related materials, without the prior written consent
of the other party.

 

10.12.    Governing Law and Jurisdiction. This Agreement has been delivered to
and accepted by the Bank and will be deemed to be made in the State where the
Bank’s office indicated above is located. This Agreement will be interpreted and
the rights and liabilities of the parties hereto determined in accordance with
the laws of the State where the Bank’s office indicated above is located,
excluding its conflict of laws rules. The Borrower hereby irrevocably consents
to the exclusive jurisdiction of any state or federal court in the county or
judicial district where the Bank’s office indicated above is located; provided
that nothing contained in this Agreement will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the
Borrower individually, against any security or against any property of the
Borrower within any other county, state or other foreign or domestic
jurisdiction. The Bank and the Borrower agree that the venue provided above is
the most convenient forum for both the Bank and the Borrower. The Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.

 

The Borrower acknowledges that it has read and understood all the provisions of
this Agreement, and has been advised by counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

 

WITNESS / ATTEST:   CHARLES & COLVARD, LTD.                                 /s/
Kyle S. Macemore    By: /s/ Randall N. McCullough         (SEAL)   Print Name:
Kyle S. Macemore     Randall N. McCullough   Title: Senior Vice President and
Chief Financial Officer     President and Chief Executive Officer   (Include
title only if an officer of entity signing to the right)        

 

 

    PNC BANK, NATIONAL ASSOCIATION                            By: /s/ Giovanni
Schiappa         (SEAL)       Giovanni Schiappa   Senior Vice President  

 



-10-

 

 

ADDENDUM to that certain Loan Agreement dated September 20, 2013 between CHARLES
& COLVARD, LTD. as the Borrower and PNC Bank, National Association, as the Bank.
Capitalized terms used in this Addendum and not otherwise defined shall have the
meanings given them in the Agreement. Section numbers below refer to the
sections of the Agreement.

 

 

 

3.6           Title to Assets. Describe additional liens and encumbrances below:

 

Liens in favor of the Bank

 

 

 

 

 

 

 

 

 

 

 

 

3.7           Litigation. Describe pending and threatened litigation,
investigations, proceedings, etc. below:

 

None

 

 

 

 

 

 

 

 

 

 

 

 

-11-

 

 

CONTINUATION OF ADDENDUM

 

FINANCIAL COVENANTS

 

(1)            Current Assets/Funded Debt. The Borrower will maintain as of the
end of each fiscal quarter a ratio of Current Assets to Funded Debt of at least
1.50 to 1.00.

 

(2)            Funded Debt/EBITDA. The Borrower will maintain as of the end of
each fiscal quarter, on a rolling four quarter basis, a ratio of Funded Debt to
EBITDA of less than (i) 4.00 to 1.00 beginning on the date hereof through
December 31, 2013, and (ii) less than 3.5 to 1.00 from January 1, 2014 through
June 30, 2014, and (iii) less than 3.0 to 1.00 at all times after June 30, 2014.

 

(3)            Interest Coverage. The Borrower will maintain as of the end of
each fiscal quarter, on a rolling four quarter basis, an Interest Coverage Ratio
of at least 1.50 to 1.00.

 

As used herein:

 

“Current Assets” means the aggregate value of each of the following: cash plus
investments that could be converted to cash in less than one year plus accounts
receivable plus inventory (determined at the lower of cost of market value, on a
first-in, first-out basis) up to $5,000,000.00.

 

“EBIT” means net income plus interest expense plus income tax expense plus
non-cash portion of any stock compensation.

 

“EBITDA” means net income plus interest expense plus income tax expense plus
depreciation plus amortization plus non-cash portion of any stock compensation,
and adjusted for extraordinary and non-recurring income and expense items.

 

“Funded Debt” means all indebtedness for borrowed money, including but not
limited to capitalized lease obligations, reimbursement obligations in respect
of letters of credit, and guaranties of any such indebtedness.

 

“Interest Coverage Ratio” means EBIT divided by interest expense.

 

All of the above financial covenants shall be computed and determined in
accordance with GAAP applied on a consistent basis (subject to normal year-end
adjustments).

 



-12-

 